Citation Nr: 1448363	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to March 8, 2008 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2013, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.   

At the hearing, the Veteran withdrew an appeal for entitlement to an effective date prior to July 17, 2008 for assignment of a 100 percent rating for PTSD, which had also been certified to the Board.  Also, in an earlier June 2009 written statement, the Veteran withdrew an appeal of the rating assigned for his service-connected right knee disability.  Accordingly, these matters are not currently on appeal before the Board.  38 C.F.R. § 20.204.     


FINDING OF FACT

The Veteran's initial claim for service connection for PTSD was received on February 27, 2003, and he is reasonably shown to have met the criteria for service connection for PTSD as of that date.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of February 27, 2003 for the award of service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran has already been awarded service connection for PTSD.  Thus, the purpose of the initial VCAA notice he received was fulfilled when service connection was granted and an initial rating was assigned.  Thus, any technical notice deficiency (including in timing) was not prejudicial to the Veteran and no further notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the outcome of this appeal turns on a determination as to the date that a claim for service connection for PTSD was filed.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Further, the Board herein grants the full benefit sought on appeal by the Veteran.  Thus, no further development action is required.  The duties to notify and assist have been met.  

II.  Analysis

In the instant case, the Veteran's initial claim for PTSD was received on February 27, 2003.  In a December 2003 rating decision, the RO denied this claim.  The Veteran then filed a January 2004 notice of disagreement, the RO issued a September 2004 statement of the case, and the Veteran perfected his appeal by filing an October 2004 Form 9.  Subsequently, the RO issued an April 2008 rating decision, which granted service connection for PTSD and assigned a 70 percent rating.  The assigned effective date for this award of service connection was March 8, 2008.  

In a February 2009 statement, the Veteran asserted that he wanted the effective date for the award of service connection for PTSD re-evaluated as he felt his appeal dated back to "September 2003."  As it is clear that Veteran was expressing disagreement with the assignment of the effective date by the March 2008 rating decision and that he desired further decisional action on the part of VA, the Board construes this statement as a notice of disagreement.  See 38 C.F.R. § 20.201.  Consequently, he has appropriately asserted his claim for an earlier effective date.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; cf. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (forbidding freestanding claims for an earlier effective date).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Once again, the evidence indicates that the Veteran's initial claim for service connection for PTSD was received by the RO on February 27, 2003.  The claim then remained pending until service connection for the disability was granted by the March 2008 rating decision.  See 38 C.F.R. § 3.160 (a pending claim is one that has not been finally adjudicated).   Thus, for purposes of assignment of the effective date for service connection for PTSD, the date the Veteran's claim was received was February 27, 2003.  Id., 38 C.F.R. § 3.400.  

The Board also notes that the record shows that the Veteran was already under psychiatric treatment for PTSD as of November 2003.  Then subsequent evidence of record establishes that this PTSD is due to a corroborated stressor during service.  Accordingly, resolving doubt in the Veteran's favor, it is reasonably established that he met the criteria for service connection for PTSD as of February 27, 2003.  38 C.F.R. §§  3.102, 3.304(f).   Accordingly, the assignment of an effective date of February 27, 2003 for the award of service connection for PTSD with major depressive disorder is warranted.  38 C.F.R. § 3.400.  An effective date prior to February 27, 2003 is not warranted as there is no indication, or contention by the Veteran, that a claim for service connection for PTSD was received prior to this date.  Id.  The full benefit sought on appeal by the Veteran is granted.  



ORDER

An effective date of February 27, 2003 for the award of service connection for posttraumatic stress disorder with major depressive disorder is granted.    



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


